                                                                                         FILED
                                                                                2020 Feb-24 AM 10:26
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

KATHRYN G. GARTEN,                         )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 7:17-cv-01584-MHH-HNJ
                                           )
FEDERAL BUREAU OF PRISONS,                 )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      This is an action for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1).

Ms. Garten challenges an August 12, 2016, disciplinary action at FCC Coleman Camp. On

January 29, 2020, the magistrate judge to whom the case was referred entered a report in

which he recommended that this petition be dismissed with prejudice. (Doc. 19). Neither

party has objected to the report and recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A district

court reviews legal conclusions in a report de novo and reviews for plain error factual

findings to which no objection is made. Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th

Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th Cir. 1988); Macort v.

Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
      Having reviewed the materials in the record, the Court accepts the magistrate

judge’s recommendation. By separate order, the Court will dismiss this habeas

petition with prejudice.

      DONE this 24th day of February, 2020.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        2
